MEMORANDUM OPINION
No. 04-04-00750-CR
Christopher Joseph HUDSON,
Appellant
v.
The STATE of Texas,
Appellee
From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 2003-CR-9672
Honorable Mark R. Luitjen, Judge Presiding
PER CURIAM
Sitting:	Alma L. López, Chief Justice
		Catherine Stone, Justice
		Phylis J. Speedlin, Justice
Delivered and Filed:	January 19, 2005
DISMISSED
	Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal.  The
motion is granted and this appeal is dismissed.  See Tex. R. App. P. 42.2(a).
							PER CURIAM
DO NOT PUBLISH